Case 1:19-cr-00059-LO Document 144 Filed 09/15/20 Page 1 of 1 PagelD# 919

Filed with the Classified
Information Security Officer
cISO Milibe Cs on
Date _“I/7\S' 12020
IN THE UNITED STATES DISTRICT COURT FOR THE -

EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Ex Parte and In Camera

UNITED STATES OF AMERICA FILED WITH CISO
Vv. Criminal No. 1:19cr59
DANIEL EVERETTE HALE,

Defendant.

 

eee Ne el

Government’s Jn Camera, Ex Parte, Under Seal Response to Defense's Motion to Compel
Production of Unredacted Version of Classified Document Bates No. 13318-13225

 
